Citation Nr: 0943808	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-20 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a neck disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had relevant active service from May 1999 to 
January 2004.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2006 rating decision in which the RO, inter 
alia, determined that new and material evidence to reopen a 
claim for service connection for neck disability had not been 
submitted.   The Veteran filed a notice of disagreement (NOD) 
in July 2006, and the RO issued a statement of the case (SOC) 
in June 2007.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in July 
2007.

In September 2008, the Veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.    

In December 2008, the Board remanded the Veteran's claim to 
the RO, via the Appeals Management Center (AMC) in Washington 
D.C., for additional development.  In the remand, the Board 
recharacterized the claim on appeal as an original claim, 
rather than a claim to reopen, based on the receipt of 
service department records that existed, and had not been 
associated with the claims file, when VA had first decided 
the claim on the merits in a November 2000 rating decision.  
After completion of the requested development, the AMC denied 
the Veteran's claim on the merits (as reflected in an August 
2009 supplemental statement of the case). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran injured his neck early in service in 
June 1999 and experienced subsequent neck pain, pre-
separation X-rays from November 2003 and post separation X-
rays from June 2004 revealed a normal cervical spine.   

3.  The most persuasive medical opinion evidence on the 
question of whether there exists a medical nexus between 
current degenerative joint disease of the cervical spine and 
service weighs against the claim for service connection.


CONCLUSION OF LAW

The criteria for service connection for neck disability are 
not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an August 2005 pre-rating letter the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate a claim for service 
connection neck disability, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
February 2006 RO rating decision reflects the initial 
adjudication of the claim after issuance of the August 2005 
letter.  A subsequent August 2006 post-rating letter provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of this letter, and an 
opportunity for the Veteran to respond, the June 2007 SOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, records from the Social 
Security Administration (SSA) and the report of a July 2009 
VA examination.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's September 
2008 Board hearing, along with various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board finds that no additional RO action to 
further develop the record on the claim for service 
connection for neck disability is warranted. 

In summary, the Board finds that the duties imposed by the 
VCAA have been considered and satisfied.  Through various 
notices of the RO/AMC, the Veteran has been notified and made 
aware of the evidence needed to substantiate the claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  



II. Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

After a full review of the record, including the medical 
evidence and statements provided by the Veteran and on his 
behalf, the Board finds that service connection is not 
warranted for a neck disability. 
 
The Veteran's service treatment records reflect that he 
injured his neck during service.  A June 1999 record shows 
complaints of pain in the left lumbar spine and neck due to 
an injury the last week in May.  A January 2000 line of duty 
determination report reflects a history of injuring the left 
knee, lumbar back area, and neck while performing aircraft 
maintenance.  An August 2000 report of medical history notes 
a prior injury of the lower back, neck, and left knee in June 
1999.  A November 2002 record documents a noted history of 
compression injury to the neck in the line of duty in 1999, 
complaints of cervical pain over the prior six months as the 
Veteran began weaning himself off of pain medications for his 
back and knee, and a diagnosis of mild degenerative disc 
disease of the cervical region.  However, a November 2003 VA 
radiology report then revealed a normal cervical spine.

Post service, VA treatment records from June 2004 to June 
2008 reflect some treatment and evaluation for neck pain.  A 
June 2004 VA treatment note reflects complaints of neck pain 
but again, an x-ray was negative.  A July 2005 VA pharmacy 
note indicates that the Veteran received a new prescription 
for Darvocet for neck pain.  A January 2006 treatment note 
indicates that the neck was still bothering the Veteran and 
an April 2006 note reflects an exacerbation of neck pain.   A 
December 2006 note reflects that a CT scan showed 
osteoarthritis of the neck and a June 2007 pain medicine 
consultation note shows that the Veteran was complaining of 
constant neck pain with occasional radiation to the upper 
arms and paresthesia to the tip of the fingers.  June 2008 
and November 2008 notes show continued complaints of neck 
pain.   

SSA records show that the Veteran was granted disability SSA 
disability benefits in June 2001 based entirely on the 
presence of disabilities of the low back and knees.  No 
mention was made of any neck disability.    

A document submitted by the Veteran in July 2007 from 
allaboutarthritis.com entitled "What is Cervical Arthritis" 
indicates that "injury or repeated trauma to the neck or 
back from repeated work activities is the most common cause 
of cervical arthritis."     

During the September 2008 Board hearing, the Veteran 
testified that he hurt his neck in June 1999 when he hit his 
head on the ceiling of a van, causing his neck to compress.  
He reported having continuous neck problems since the injury 
including sharp pain and stiffness.  He also had pain that 
radiated down into his arm and tingling and numbness in two 
of his fingers on the right hand.  He noted that he did not 
realize the extent of the initial injury, as directly 
thereafter he was taking pain medication.  However, it kept 
getting worse and worse, and finally he had a CT scan done 
and found out that he had arthritis.     

In a June 2009 letter, a private chiropractor indicated that 
the Veteran had reported that he injured his neck and low 
back in June 1999 while performing aircraft maintenance.  The 
neck had bothered him since the injury.  His hands were 
routinely numb and he had a severe loss of cervical range of 
motion.  The pain was constant and affected his normal daily 
activities.  A lateral cervical X-ray was performed on June 
5, 2009.  The X-ray revealed a total loss of normal cervical 
curve (hyperlordosis) and degenerative joint disease C-3, C-4 
and C-5.  Posterior disc spaces were decreased and osteophyte 
bone formation was present at C-4.  The chiropractor found 
that the X-ray findings were consistent with a neck injury 
that was approximately ten years old.  Based on the 
information provided to him from the Veteran, it was the 
chiropractor's professional opinion that the Veteran's neck 
injuries were a result of his accident in service.  

The report of a June 2009 VA orthopedic examination performed 
by a VA physician reflects that the Veteran reported neck 
pain that was axial in nature and high in the cervical spine 
near the base of the skull.  There was also some numbness in 
the right index and middle index finger.  The Veteran rated 
his pain as severe in nature but was able to do all of his 
activities of daily living.

On physical examination, there was some tenderness over the 
midline of the cervical spine and some mildly diminished 
range of motion.  Motor examination was essentially normal 
and X-rays showed degenerative joint disease of the spine as 
well as loss of lordosis.  The diagnosis was cervical spine 
degenerative joint disease.  

The Veteran indicated that he had been complaining of neck 
pain for the past 10 years, with the inciting event of 
striking his head while entering and exiting a vehicle in 
service back in June 1999.  When asked about the lag between 
this incident and his more recent complaints, the Veteran 
reported that other injuries such as his low back had sort of 
taken priority and sort of distracted from his neck.  He had 
recently seen the chiropractor who told him that he had a 
problem with his neck.  The examiner commented that he 
believed that the Veteran's pain was coming from degenerative 
joint disease of the cervical spine and that this explained 
the axial pain that he had.  The examiner noted that cervical 
spine degeneration and spondylosis was common in the 
Veteran's age group (i.e. early 50s) and it was thus 
difficult to attribute this to the injury the Veteran 
described in service in 1999.  It was more likely that the 
Veteran's cervical spine symptoms were from general 
degenerative joint disease, which he also had in other parts 
of his body and was more due to living a full life rather 
than a specific event that happened in the military.  
Therefore, it was the examiner's opinion that it was less 
likely than not that the Veteran's neck pain and cervical 
spine degenerative joint disease was connected with his 
military service. 

The evidence of record clearly establishes that the Veteran 
has a neck/cervical spine disability-cervical spine 
degenerative joint disease.  It is also reasonably 
establishes that the Veteran incurred a neck injury in 
service.  However, it is not persuasively shown that this 
injury resulted in the current neck/cervical spine 
disability.  

Notably, despite complaints of neck pain in service and an 
initial finding of mild degenerative disc disease of the 
cervical region in November 2002, a subsequent November 2003 
VA X-ray revealed a normal cervical spine.  Similarly, a June 
2004 VA post-service X-ray also revealed a normal cervical 
spine.  Given these successive normal X-ray findings, one 
just before separation and one approximately six months after 
separation, and the absence of any other indicia of neck 
disability underlying the Veteran's complaints of pain, the 
weight of the evidence is against a finding that a 
degenerative disc disease or arthritis was present in service 
or within the presumptive period for service connection for 
arthritis.  The Board emphasizes that, like the fact that, 
pain, alone, without an identifiable underlying malady or 
condition does not constitute a disability for which service 
connection can be granted (see, e.g, Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 
3d 1356 (Fed. Cir. 2001)), the assessment of arthritis, 
alone, without substantiation of the diagnosis by X-ray does 
constitute probative evidence of disability.  

The Board further notes that the record contains conflicting 
medical opinion evidence on the question of whether the 
Veteran's current cervical spine disability is medically 
related to his military service.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds the VA examiner's opinion is 
more persuasive than the opinion of the private chiropractor.  
As a physician with more advanced medical training, the VA 
examiner is presumed to have more expertise regarding the 
etiology of neck disability than a private chiropractor.  
Also, the Board finds that the VA examiner's opinion is more 
thorough as it is based on a review of the claims file and 
the examiner specifically explained, after claims file 
review, patient interview and physical examination, why he 
found it more likely that the Veteran's current cervical 
spine arthritis was simply the result of age rather than 
injury in service.  By contrast, the private chiropractor did 
not review the claims file and although he did base his 
opinion on X-ray findings, he did not offer an explanation as 
to why these findings were "consistent with a ten year old 
injury."

Further, as regards the medical information submitted by the 
Veteran pertaining to the causes of arthritis, the Board 
notes that this evidence provides only general information 
not specific to his particular arthritis.  Thus, it does not 
provide a basis for concluding that the specific neck injury 
he experienced in service is in any way related to his 
current cervical spine arthritis.  Although the information 
can be considered as generally supportive of the private 
chiropractor's opinion, as explained above, that opinion is 
less persuasive than that of the VA examiner.  

In light of the above, the Board finds that that weight of 
the competent, persuasive evidence supports a finding that 
the Veteran's current cervical spine degenerative joint 
disease (i.e. arthritis) is not related to his military 
service.  

In addition to the medical evidence, the Board has considered 
the appellant's and his representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.

The Board acknowledges that the Veteran is competent to 
assert that he has experienced continuity of symptomatology-
neck pain-since service.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, such report must be weighed against the 
medical evidence.  Cf.  Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  In the instant case, the VA examiner 
specifically considered the Veteran's report of continuity of 
neck pain and also reviewed the claims file, which includes 
medical notations of reported neck pain both during service 
and post service.  However, the examiner still found no 
relationship between the Veteran's current degenerative joint 
disease of the cervical spine, and the neck pain that the 
Veteran has asserted he has continued to experience since 
service, instead finding that it was more likely that the 
current degenerative joint disease was attributable to the 
Veteran's advanced age.  Consequently, the Veteran's 
assertions as to continuity symptoms are outweighed by the 
most probative medical opinion evidence on the question of 
medical nexus between the current disability and service.  

Further, as for any direct assertions by the Veteran and//or 
his representative concerning a relationship between current 
neck disability and service, the Board notes that the matter 
of the etiology of the Veteran's neck disability is within 
the province of trained professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion on 
such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, their lay 
assertions in regard to medical nexus have no probative 
value.  

For all the foregoing reasons, the claim for service 
connection for neck disability must be denied.  In reaching 
the conclusion to deny the claim, the Board has considered 
the applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

Service connection for neck disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


